STORY, Circuit Justice,
said: The court is of opinion, upon these facts, that the place where the offense is alleged to be committed, was not within the purview of the act of congress of March 26, 1804 (chapter 40). That act punishes offences committed on the high seas; and upon the evidence it does not appear, that, in any just sense, Mango Bay can be considered as the high seas. It is entirely land-locked and enclosed. If then the offence was not within the cognizance of the court of the United States, the magistrate had no jurisdiction to inquire into it; and, consequently, the perjury, if any, was committed in a cause coram non judiee. Upon this ground the court recommend to the jury to find a verdict for the prisoner.
Verdict for the defendant.